Citation Nr: 1456747	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected compression fracture of L1 prior to August 7, 2008, and in excess of 20 percent beginning on that date.

2.  Whether new and material evidence has been received to reopen the claim of service connection for the residuals of a right eye injury.

3.  Entitlement to service connection for the residuals of a right eye injury.

4.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral flat feet (pes planus).

5.  Entitlement to service connection for bilateral flat feet (pes planus).

6.  Entitlement to service connection for nasal obstruction.

7.  Entitlement to service connection for depression.


8. Whether new and material evidence has been received to reopen the claim of service connection for hepatitis.

9.  Entitlement to service connection for cirrhosis of the liver, claimed as secondary to hepatitis.

10.  Entitlement to a total disability rating based for service connected disability based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972 and from November 1978 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007, March 2010, and June 2013, rating decisions of the RO.  

The record shows that the Veteran failed to appear for a hearing scheduled at the RO with the Board in July 2014.  Shortly thereafter, in September 2014, he informed the Board in writing that he was withdrawing his request to testify at a hearing before the Board.  

The issues of service connection for bilateral pes planus and cirrhosis of the liver, whether new and material evidence has been received to reopen the claim of service connection for hepatitis and entitlement to a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 7, 2008, the service-connected compression fracture of L1 is not shown to have resulted in a limitation of forward flexion of the thoracolumbar spine between 30 and 60 degrees, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  For the period  beginning on August 7, 2008, the service-connected compression fracture of L1 is shown to have caused some limitation of motion and pain, but did produce a limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; nor is ankylosis, favorable or unfavorable, of the entire thoracolumbar spine demonstrated.

3.  In a January 1980 decision, the RO denied service connection for a right eye injury, but the Veteran did not perfect a timely appeal; the evidence submitted since that denial relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran is not shown to have a current right eye disability, to include residuals of an injury, due to an event or incident of his service.

5.  In a January 1980 decision, the RO denied service connection for bilateral pes planus, but the Veteran did not perfect a timely appeal; the evidence submitted since that denial relates to an unestablished fact necessary to substantiate the claim.

6.  The Veteran is not shown to have a current nasal obstruction due to an event or incident of his service.

7.  The Veteran is shown to experience depressive symptoms that are part and parcel of an already service-connected disability, rather attributable to a separately ratable disability.


CONCLUSIONS OF LAW

1.  For the period prior to August 7, 2008, the criteria for the assignment of a rating in excess of 10 percent for the service-connected compression fracture of L1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2014).

2.  For the period beginning on August 7, 2008, the criteria for the assignment of a rating in excess of 20 percent for the service-connected compression fracture of L1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2014).

3.  The January 1980 rating decision denying the Veteran's claim of service connection for a right eye injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  As new and material evidence has been received since the January 1980 denial, the claim of service connection for a right eye injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The Veteran is not shown to have a right eye disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  The January 1980 rating decision denying the Veteran's claim of service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

7.  As new and material evidence has been received since the January 1980 denial, the claim of service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The Veteran is not shown to have a disability manifested by nasal obstruction due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  The Veteran is not shown to have a separately ratable disability manifested by depression due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) .

As to the issues of whether new and material evidence has been received to reopen claims of service connection for residuals of a right eye injury and bilateral pes planus, some duties imposed by the VCAA are pertinent to applications to reopen previously denied final claims, e.g. Kent v. Nicholson, 20 Vet. App. 1 (2006).  This is in addition to the duties imposed on the underlying claim of service connection.  In this appeal, the Board finds that in view of the Board's favorable disposition of the applications to reopen service connection for residuals of a right eye injury and pes planus, the VCAA and its implementing regulations do not prevent the Board from rendering a decision as to these issues.

With respect to the remaining issues being decided below, the duty to notify has been satisfied by letters dated in March 2005, November 2009, and August 2011.  These letters were sent prior to the respective August 2007, March 2010 and June 2013 rating decisions which are appealed herein.  These letters explained how VA could assist the Veteran with obtaining evidence in support of his increased rating and service connection claims. 

The Board also finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records, post service treatment records and Social Security Administration records have been obtained.  He has been afforded VA examinations and the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). He was afforded the opportunity to attend a Board hearing which he most recently withdrew.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.


II.  Increased Ratings for Compression Fracture, L1

Pertinent Criteria

Generally, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Ratings of 50 and 100 percent are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal flexion is 90 degrees, extension 30 degrees, and lateral flexion and rotation 30 degrees.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Code 5243.


Rating in Excess of 10 Percent Prior to August 7, 2008

A higher rating is not warranted for the compression fracture, L1, prior to August 7, 2008, as the symptoms do not more nearly approximate the criteria for a 20 percent rating.  The pertinent range of motion findings prior to August 7, 2008, are found on a July 2007 VA examination report.  Range of motion measurements in July 2007 revealed 90 degrees for forward flexion, 30 degrees for extension, 30 degrees on right and left for lateral flexion and 30 degrees for right and left lateral rotation.  Thus, the total combined range of motion of the thorocolumbar spine is shown to be 240 degrees.  

While there is no disputing that there is some functional loss due to painful motion based on the July 2007 examiner's report that there was an increase in pain at all ranges of motion, the Board does not find that such functional loss approximates the criteria for a 20 percent rating requiring limitation of forward flexion between 30 and 60 degrees or the combined range of thoracolumbar spine not greater than 120 degrees.  

In this regard, the July 2007 VA examiner remarked that following three repetitions, there was no further limitation of range of motion and function due to pain, weakness, fatigability or lack of endurance.  Thus, there is no reliable evidence that any Deluca factor, to include pain, functionally limits forward flexion to between 30 and 60 degrees.  

There is also no other basis for a rating higher than 10 percent under the general rating formula as the July 2007 examiner found no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and there is no evidence contrary to these findings.  

The Board has considered the Veteran's written statements that his back condition has worsened over the years causing excruciating pain thus entitling him to a higher rating.  

While the Veteran is indeed competent to testify as to his observations which the Board has considered, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds that the specific examination findings by a trained health care professional in July 2007 are most consistent with a 10 percent rating.  

As noted, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this regard, the Veteran asserts that his service-connected compression fracture, L1, has resulted in sciatic nerve damage.  

However, findings in July 2007 included intact sensory findings, no atrophy, strength of 5/5, deep tendon reflexes of 1+/4 bilaterally and no invertebral disc syndrome.  Accordingly, separate neurological ratings are not warranted at any point prior to August 7, 2008, in this case nor is a higher rating warranted under the criteria for intervertebral disc syndrome.  Id; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

Based on the foregoing, a schedular rating higher than 10 percent is not warranted for the Veteran's lumbar spine disability at any point prior August 7, 2008.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107.


Rating in Excess of 20 Percent From August 7, 2008

Under the pertinent rating criteria, a higher than 20 percent rating under the General Rating Formula is not warranted for the Veteran's compression fracture, L1,  because the evidence reflects that there has been no ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees. 

Rather, as to forward flexion, the Veteran was noted on an August 2008 VA examination report to have forward flexion to 60 degrees and on a February 2014 VA examination report to have forward flexion to 80 degrees.  As noted above, an increased evaluation to 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less.

As to the DeLuca factors, while there was evidence of pain on motion on the August 2008 VA examination at the extreme ranges (and no objective evidence of painful motion in February 2014), the August 2008 examiner reported that there were no additional limitations after three repetitions of range of motion.  

Thus, the evidence reflects that the pain on motion in August 2008 did not result in functional loss approximating limitation of forward flexion to 30 degrees or less, the criteria for a 40 percent rating under the general rating formula.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (painful motion does equate to limited motion).

Consideration has been given to the Veteran's statements to the effect that his back disability manifested by pain and stiffness has worsened and warrants a higher rating.  

However, the Board's decision must be based on the evidence before it and on VA's Schedule for Rating Musculoskeletal Disorders.  Thus, for the foregoing reasons, the evidence in this case does not more closely approximate the criteria for a higher than 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5235.

As noted, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this regard, the Veteran maintains that his service-connected compression fracture, L1, has caused sciatic nerve damage resulting in tingling in his feet and pain down his legs.  

However, neurological findings in August 2008 revealed that sensory was intact with strength of 5/5 bilaterally in the lower extremities and deep tendon reflexes of 1+/4.  Also, findings in February 2014 were negative for radicular symptoms, neurologic abnormalities or intervertebral disc syndrome.  

While the Veteran is competent to testify as to his observations, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds that the specific examination findings by trained health care professionals in August 2008 and February 2014 are of greater probative value than the Veteran's lay assertions.  

Accordingly, separate neurological ratings are not warranted at any point in this case from August 7, 2008, nor is a higher rating warranted under the criteria for intervertebral disc syndrome.  Id; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

For the foregoing reasons, the Board finds that the evidence does not warrant a rating in excess of 20 percent for the Veteran's compression fracture, L1, at any point from August 7, 2008.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107.


Extraschedular Consideration

Finally, the Board has considered whether higher ratings for service-connected orthopedic manifestations of compression fracture, L1, are warranted on an extraschedular basis.  

The potential application of 38 C.F.R. § 3.321(b)(1) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  Manifestations of the Veteran's service-connected low back disability have been considered to specifically include his complaints, range of motion findings and functional limitations.  

The Board thus finds that the ratings assigned are precisely that contemplated for these disabilities.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  

In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Application to Reopen Claims for Service Connection for Right Eye Injury and Bilateral Pes Planus

In this appeal, the RO initially denied the Veteran's claims for service connection for bilateral flat feet (pes planus) and for a right eye injury in January 1980.  The Veteran filed a notice of disagreement to this decision in February 1980, and a statement of the case was issued in March 1980; however, he did not perfect an appeal by filing a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200.  Thus, this decision is final.  

However, in the June 2013 rating decision, which is the subject of this appeal, the RO considered these claims on the merits without regard to finality.  That notwithstanding, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, as in this case, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The basis of the January 1980 rating decision was that there was no evidence showing that the Veteran had the claimed disabilities of pes planus or a right eye injury in service.  This was based on a review of the service treatment records on file at that time.  However, subsequent service treatment records received by the RO show that he was treated on two occasions in service for bilateral pes planus, in February 1971 and December 1978.  

They also show that he was treated in December 1978 for a flash burn to the right eye associated with welding.  Thus, when considering the above-noted additional evidence submitted after January 1980 together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matter under consideration.  

That is, it shows that the Veteran was treated in service for the claimed disabilities of pes planus and a right eye injury.  

Accordingly, the Board concludes that the criteria for reopening the claims of service connection for these disabilities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


IV.  Service Connection

Pertinent Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Residuals of a Right Eye Injury

The Board first finds the since the appealed June 2013 rating decision was decided on the merits, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.

The Veteran's service treatment records show that he was referred to an optometrist in December 1978 due to a flash burn to his right eye that occurred while he was welding.  He complained of decreased visual acuity in both eyes and of seeing dots in his right eye.  He also complained of watering in the right eye and sensitivity to light.  

His November 1972 release from active duty examination from his first period of service and his June 1978 Marine Corps enlistment examination report from his second period of service show normal clinical eye and opthaolmoscopic evaluations, and distant visual acuity of 20/20 in each eye.  Postservice medical records reflect the Veteran's complaints of blurred vision. 

In February 2014, the Veteran was examined by a VA eye doctor who was asked to provide a medical opinion as to whether the Veteran had an eye disability related to service.  

After examining the Veteran and reviewing his claims file, to include his service treatment records, the examiner reported that the Veteran had good uncorrected vision in both eyes with no diabetic retinopathy or scarring or residuals from any eye flash burns he might have suffered in service.  There is no contrary medical opinion on file.

As to the Veteran's statements that he currently has residuals of an eye injury, he is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the lack of a diagnosis of a right eye disability by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute a certain disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for residuals of a right eye injury have not been met for the simple reason that the Veteran has not been shown by the evidence to have any such residuals at any point during the pendency of this claim.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107.


Nasal Obstruction

The Veteran asserted in his notice of disagreement of April 2010 that he broke his nose in basic training in 1978 and has had a crooked nose ever since which has impeded his breathing.  He further explained in his substantive appeal of November 2010 that he was struck in the nose in basic training by another recruit and required three stiches in his nose.  

Service treatment records include a June 1978 Marine Corps examination report showing normal clinical nose and sinus evaluations.  These records also show that he was treated in January 1979 for a laceration in his inner nose that occurred when he was accidentally kicked after a fall while running.  

The findings included a two centimeter laceration on the right medial vestibule without exposed cartilage.  The septum was noted to be normal with no nasal deviation.  Treatment consisted of cleaning the wound.  The Veteran was diagnosed as having laceration right inner nasal canal.

A June 1981 postservice medical record indicates that the Veteran had significant nasal obstruction and relays his reported history of having sustained a nasal fracture while on active duty in 1978.  He said the fracture was apparently untreated and resulted in a mild deviation of the lower third of his nose to the left of the midline.  He added that his nasal septum was dislocated caudally into the left nasal passage.  

The physician reported there was a septal spur along the floor of the left nasal passage and the septum deviated to the right with a decrease in the airway on that side.  

The physician further reported that the "valve" area on the right was severely narrowed as a result of contact of his septum with the lower border of his upper lateral nasal cartilage.  He recommended a nasal septoplasty or septorhinoplasty to improve the nasal airway.

Per the Veteran's medical history on a March 2014 VA examination report, he underwent a rhinoplasty in 1981.  Reported symptoms at the time of examination included a runny nose from the left nare, an inability to breathe, and "sinus" congestion.  

The examination revealed no findings of nasal obstruction.  The sinus x-ray studies showed that the sinus bones were unremarkable with no radiographic evidence of sinusitis.  

The examiner negated a nexus between a sinus condition and/or nasal scar residual by opining that the claimed condition was less likely than not incurred in or caused by a claimed inservice injury, event or illness.  

The examiner reported that the Veteran was without a sinusitis diagnosis, per the examination and review of medical records.  He also reported that no skin/facial scar had been visualized and there was no residual.  He added that there was no current treatment noted for sinusitis or rhinitis.  

A skin examination also performed in March 2014 revealed no scars of the head, face or neck, to include that there were no visible scar of the left nares.  

As to the Veteran's statements that he currently has a nasal obstruction, claimed as a residual of a nose injury, he is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the lack of a nasal obstruction diagnosis or residuals of a nasal laceration by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for nasal obstruction as a residual of a nasal injury have not been met for the simple reason that the Veteran has not been shown by the evidence to have any such disability at any point during the pendency of this claim.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107.


Depression

While the evidence clearly shows that the Veteran experiences depressive symptomatology (in service and following service), it does not support a diagnosis of depression.  

Rather, it shows that the depressive symptoms are a manifestation of his service-connected schizophrenia.  In this regard, the Veteran's service treatment records show that he was discharged from service in September 1979 due to schizophrenia.  These records, which include Medical Board Proceedings and Physical evaluation Board, do not contain a diagnosis of depression.  

Moreover, the post service treatment records do not contain diagnoses of depression.  Rather, they are replete with diagnoses of schizophrenia and notations regarding the presence or lack thereof of depressive symptoms that are related to that already service-connected disease process.  

They also show that the Veteran was diagnosed and treated for bipolar disorder I, to include while serving time in a correctional facility (see correctional facility healthcare records from 2009 to 2012).  

As to the Veteran's lay statements that he currently experiences manifestations of depression, he is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the lack of a diagnosis of depression by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute a certain disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for depression have not been met for the simple reason that the Veteran has not been shown by the evidence to have any such disability during the pendency of this claim.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107.  


ORDER

An increased rating in excess of 10 percent for the service-connected compression fracture, L1, for the period of the appeal prior to August 7, 2008, is denied. 

An increased rating in excess of 20 percent for the service-connected compression fracture, L1, beginning on August 7, 2008, is denied.

As new and material evidence has been presented to reopen the claim of service connection for residuals of a right eye injury, the appeal to this extent is allowed.

The reopened claim of service connection for residuals of a right eye injury is denied.  

As new and material evidence has been presented to reopen the claim of service connection for bilateral pes planus, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

Service connection for nasal obstruction is denied.

Service connection for depression is denied.


REMAND

Pes Planus

The Veteran asserts that his claimed bilateral pes planus disability is related to service.  His service treatment records show that he had a normal clinical evaluation of his feet at his enlistment examination for his first period of service in October 1970, and he denied a history of foot trouble on an October 1970 Report of Medical History.  

The Veteran was similarly found to have a normal clinical evaluation of his feet at an examination in June 1978 for enlistment to his second period of service, and he denied a history of foot trouble on a June 1978 Report of Medical History.  

Significantly, the service treatment records further show that the Veteran was treated on two occasions in service for flat feet, in February 1971 during his first period of active duty service, and in December 1978 during his second period of active duty service.

Pertinent law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  

That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) (2013); Wagner v. Principi, 370 F/ 3d 1089 (Fed. Cir. 2004).

As the facts show, there were no findings of pes planus during the Veteran's enlistment examinations for active service in either October 1970 or June 1978, and he denied a history of foot trouble at those times.  

As noted, the law provides that in the absence of clear and unmistakable evidence to rebut the presumption of soundness, the Veteran is presumed sound.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) (2013); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The record shows that VA examined the Veteran for his pes planus disability in 2014, but the examiner only addressed the claim in terms of aggravation of a preexisting disability.  However, short of clear and unmistakable evidence to rebut the presumption of soundness in this appeal, the Veteran is presumed sound.  

Thus, a remand is warranted so that a nexus medical opinion can be obtained that addresses this claim on a direct service connection basis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159.  


Hepatitis and Cirrhosis of the Liver

The Veteran asserts that his claimed hepatitis and cirrhosis of the liver should be decided together since his liver disability is secondary to inservice treatment for hepatitis.  

His appeal in this regard stems from an August 2007 rating decision that denied reopening his claim for service connection for hepatitis that was initially denied in January 1980, and denied his claim for service connection for cirrhosis of the liver (the RO addressed this latter claim on a direct service connection basis only).  

A review of the Veteran's September 2007 notice of disagreement to the August 2007 rating decision clearly shows that he disagreed with the decision that denied reopening his claim of service connection for hepatitis in addition to his claim for service connection for cirrhosis.  

However, the Statement of the Case that was issued in December 2007, as well as a Supplement Statement of the Case issued in April 2014, do not reflect his appeal of the decision to deny reopening the claim for service connection for hepatitis.  

Accordingly, as no statement of the case has been issued with respect to his appeal of the issue of whether new and material evidence has been received to reopen the claim for service connection for hepatitis, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Also, the Board finds that the Veteran's claim for service connection for liver cirrhosis, claimed as secondary to hepatitis, is inextricably intertwined with the service connection claim for hepatitis and must therefore be deferred pending resolution of this latter claim.  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).


TDIU

To the extent that there are matters that still need to be decided on appeal, further action of the inextricably intertwined claim for a TDIU rating must be deferred as this time.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take appropriate steps, including the issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of whether new and material evidence has been received to reopen the claim of service connection for hepatitis.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for the purpose of appellate disposition.

2.  The AOJ also should take all indicated action in order to return the electronic claims file, including access to the Virtual VA file, and a copy of this remand to the VA examiner who conducted the March 2014 VA examination for pes planus so that an addendum opinion can be provided that clearly addresses the etiology of the claimed pes planus. That is, whether the Veteran's pes planus clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service. If the VA examiner is unavailable, then forward the claims file and a copy of this remand to another appropriate VA clinician for review so that the requested opinion can be provided. 

3.  The AOJ must ensure that the examination report is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner has documented his or her consideration of the Veteran's electronic record.  If the examination report is deficient in any manner, corrective procedures should be implemented.
 
4.  After completing the requested action, and any other development deemed appropriate, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


